PARDEE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action on a note in the Summit Common Pleas, wherein Edward Mirman was plaintiff and John E. Crawford was defendant. A verdict was rendered for plaintiff on Feb. 25, 1921, and on Feb. 28 a motion for a new trial with affidavits was filed. On March 31, 1921, in the same term in which the verdict was rendered, the motion for a new trial was overruled. On April 4, 1921, being a day in the same term,, judgment for plaintiff was entered upon the verdict by the clerk.
On Feb. 9, 1922, almost a year after the motion for a new trial was overruled, a journal entry was made reciting that it appearing that the judgment had been entered by the clerk, on the verdict theretofore rendered by the jury, without approval or authority of court and to *283the prejudice of the rights of defendant, it was ordered that judgment be entered on the records as of the date of this entry, and that the records should be changed to conform thereto. And below that the same judgment as before was entered under the date of Feb. 9, 1922.
Attorneys — Holloway & Chamberlin, for Crawford; Carl M. Myers, for Mirman, all of Akron.
On March 11, 1922, a bill of exceptions was filed by Crawford and it was approved by the court on April 15, 1922. A petition in error was then filed by Crawford in the Court of Appeals. Mirman objected to consideration of the case because the bill of exceptions was not filed in the trial court within tinte and because the petition in error was not filed within time in the Court of Appeals. Held:
The order of the court causing the journal entry of judgment to be changed so as to bear the date of Feb. 9, 1922, was made at a subsequent term, at which time the court had lost jurisdiction and control of its journal with respect to this case. If Crawford desired to have the judgment modified or changed he should have complied with 11631 et seq. GC., which requires a motion to be filed and notice given to the adverse party. Without this motion and notice the court was wholly without jurisdiction to modify its judgmtent in the manner attempted. Hence the order of Feb. 9, 1922, was null and void. The petition in error not having been filed in this court within the timie provided by law, this court is without jurisdiction to entertain the case. Petition in error dismissed.